Citation Nr: 1123626	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-47 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2007 and October 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD.  The Veteran testified before the Board in October 2010.    

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition of the claim.  

The Veteran testified at his October 2010 videoconference hearing before the Board that he was last treated for his PTSD in January 2010 at the VA medical center in New Orleans.  Therefore, it appears that there are additional VA medical records since June 2009 in which the Veteran was treated for PTSD.  However, a review of the record indicates that those records have not yet been associated with the Veteran's claims file.  Because information sufficient to allow for a search of the Veteran's VA medical records since June 2009 is available, and these records may be useful in deciding the Veteran's claim, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2010).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3). 

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist. 

The Veteran, in written statements and testimony before the Board, claims that he suffers from PTSD that was caused during his period of active service.  Specifically, he asserts that during his period of service in Da Nang, Vietnam, the Viet Cong set two booby traps in his compound, which prompted him to exchange fire with the Viet Cong while he was on patrol by himself at night.  He also maintains that when he was hospitalized for a hernia operation, the hospital came under attack, and he had to hide under his bed.  An additional stressor that the Veteran reports is witnessing the death of a fellow Marine in the hospital bed next to him.  The Veteran also states that he witnessed a few ammunition planes crash and explode near his base and asserts that he had to take cover because of the exploding ammunition.  

The record shows that in July 2007 and October 2007 rating decisions and in an October 2008 memorandum from the United States Army & Joint Services Records Research Center (JSRRC) coordinator, the Veteran was found to have not provided sufficient information to corroborate his claimed in-service stressors.  

The Board finds that in light of the aforementioned regulatory changes, which followed the issuance of the RO's statement of the case, it is no longer necessary for the Veteran's reported stressors to be independently verified through JSRRC.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's lay statements are sufficient for his claimed stressors of fire fights, plane explosions, and an attack on the hospital to be considered as potential stressors because those events are related to the Veteran's fear of hostile military or terrorist activity.  Accordingly, the Board must now consider whether the Veteran meets the DSM-IV criteria for PTSD, and if so, whether that diagnosis is based on any of his in-service stressors that are related to his fear of hostile military or terrorist activity.  Additionally, the Board must consider whether the Veteran has any other current psychiatric disability that was caused or aggravated by his military service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Post-service private and VA medical records dated from April 1999 to June 2009 show that the Veteran received various treatment for anxiety, depression, and PTSD.  However, no VA examiner has yet rendered an opinion regarding the etiology of the Veteran's mental health disabilities.  Thus, in view of the Veteran's assertions and clinical history of psychiatric disorders, the Board finds that a VA examination and etiological opinion, supported by a complete review of the claims folder, is needed in order to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the VA medical center in New Orleans, Louisiana, the Veteran's medical records since June 2009 and associate them with the claims file.  If any of the above requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.  
 
2.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the Veteran's account of chronic PTSD symptoms arising from his reported in-service stressors (exchanging fire with the Viet Cong during night patrol, having to hide under the hospital bed when the hospital came under attack, witnessing the death of a fellow Marine in the hospital bed next to him, and witnessing the explosions of ammunition planes).  Additionally, the VA examiner should consider the Veteran's assertions regarding a continuity of psychiatric symptoms of psychiatric problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following:

a.  Diagnose all current psychiatric disabilities.  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV). 

b.  If a diagnosis of PTSD is warranted, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

c.  If a diagnosis of PTSD is warranted, state whether it is at least as likely as not (50 percent or more probability) that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

d.  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disabilities, including depression and anxiety, were caused or aggravated by the Veteran's period of active service. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


